Case 1:18-cv-00681-RJL Document 236-2 Filed 08/27/20 Page 1 of 5




                 EXHIBIT A
        Case 1:18-cv-00681-RJL Document 236-2 Filed 08/27/20 Page 2 of 5




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


AARON RICH
                               Plaintiff,
      v.
                                                             Civil Action No. 1:18-cv-00681-RJL

EDWARD BUTOWSKY,                                                     Hon. Richard J. Leon
MATTHEW COUCH, and
AMERICA FIRST MEDIA,

                               Defendants.




                PURSUANT TO COURT ORDER FOR EXPERT DISCOVERY

           Pursuant to the Court’s May 26, 2020 minute order, the parties met and conferred and

 jointly filed a motion for a scheduling order as to expert discovery (Dkt. 212). On June 16, the

 Court entered the Order, ordering inter alia that Expert Designations were due on July 9, 2020

 (Dkt. 213). Pursuant to the Court’s Order, Plaintiff Aaron Rich served his initial expert

 designations. By joint stipulation, the parties agreed to provide amended designations on July 23.

 On July 22, the parties agreed to provide amended designations on August 6. On August 6, at Mr.

 Quainton’s request, the parties agreed to provide the amended designations on August 13. On

 August 13, at Mr. Quainton’s request, the parties agreed to provide the amended designations on

 August 14. Plaintiff herein provides amended designations pursuant to the Court’s Order and

 party stipulation.

           Nothing in these amended designations constitutes, or is intended to constitute, a waiver

 of any claim, right, or defense in this case or otherwise. Plaintiff may become aware of additional

 information through discovery or otherwise, may assert additional claims, and also may become


                                                   1
Case 1:18-cv-00681-RJL Document 236-2 Filed 08/27/20 Page 3 of 5
        Case 1:18-cv-00681-RJL Document 236-2 Filed 08/27/20 Page 4 of 5




       Plaintiff reserves the right to supplement, revise, and/or correct these amended

designations, including but not limited to rebuttal experts, within a reasonable period of time.


DATED August 14, 2020
                                                /s/ Meryl C. Governski
                                                MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                                JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                                BOIES SCHILLER FLEXNER LLP
                                                1401 New York Ave NW, Washington DC 20005
                                                Tel: (202) 237-2727 / Fax: (202) 237-6131
                                                jriley@bsfllp.com
                                                mgovernski@bsfllp.com

                                                MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                                WILLKIE FARR GALLAGHER LLP
                                                1875 K Street NW, Washington, DC 20006
                                                Tel: (202) 303-1442 / Fax: (202) 303-2000
                                                mgottlieb@willkie.com

                                                Attorneys for Plaintiff Aaron Rich




                                                  3
       Case 1:18-cv-00681-RJL Document 236-2 Filed 08/27/20 Page 5 of 5




                               CERTIFICATE OF SERVICE


      The undersigned counsel certifies that on August 14, 2020, a copy of the foregoing

document was served on Defendant Butowsky and on Defendant Couch through their counsel

Eden Quainton at equainton@gmail.com. Mr. Quainton has agree to convey served documents to

Defendant America First Media through Defendant Couch as necessary.



      Dated: August 14, 2020

                                        /s/ Meryl C. Governski
                                        MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                        BOIES SCHILLER FLEXNER LLP
                                        1401 New York Ave NW
                                        Washington, DC 20005
                                        Tel: (202) 237-2727; Fax: (202) 237-6131
                                        mgovernski@bsfllp.com




                                            4
